       Case 1:20-cv-03250-GBD Document 15 Filed 07/14/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


CHRISTINA RYNASKO, on behalf of herself
and all others similarly situated,
               Plaintiff,
                                          Case No. 1:20-cv-3250-GBD
               v.

NEW YORK UNIVERSITY,

                    Defendant.




DEFENDANT NEW YORK UNIVERSITY’S RESPONSE TO PLAINTIFFS CHRISTINA
   RYNASKO, SERINA MORALES, AND ADRIANA GUIDRY’S MOTION FOR
             APPOINTMENT OF INTERIM CLASS COUNSEL




                                            DLA PIPER LLP (US)


                                            Brian S. Kaplan
                                            Keara M. Gordon
                                            Colleen Carey Gulliver
                                            Rachael C. Kessler
                                            1251 Avenue of the Americas
                                            New York, New York 10020-1104
                                            Phone: (212) 335-4500
                                            Facsimile: (212) 335-4501
                                            brian.kaplan@us.dlapiper.com
                                            keara.gordon@us.dlapiper.com
                                            colleen.gulliver@us.dlapiper.com
                                            rachael.kessler@us.dlapiper.com

                                            Attorneys for Defendant New York
                                            University
           Case 1:20-cv-03250-GBD Document 15 Filed 07/14/20 Page 2 of 5




         Defendant New York University (“NYU”), by and through its undersigned counsel, hereby

responds to plaintiffs Christina Rynasko, Serina Morales, and Adriana Guidry’s (collectively, the

“Plaintiffs”) Motion for Appointment of Interim Class Counsel (the “Motion”).1

                                                   ARGUMENT

         In both the Motion and in their response to Plaintiff Zagoria’s Motion for Consolidation

and for Appointment of His Counsel as Interim Class Counsel, the plaintiffs in Rynasko and

Morales do not move, but assume, without sufficient support or argument, that consolidation of

this case with Zagoria, Morales, and Romankow is warranted. While the Motion is fourteen pages

long, it never addresses consolidation or explains why consolidation is appropriate here. See

Motion at 1–14. Instead, the Motion merely differs with Mr. Zagoria in arguing that their lawyers

– Bursor & Fisher, P.A. and Hagens Berman Sobol Shapiro LLP – should serve as co-lead interim

class counsel in a consolidated action (which NYU takes no position whatsoever on). Similarly,

the Joint Response in the Zagoria matter, which Plaintiffs filed in response to Mr. Zagoria’s

consolidation motion, lacks any serious argument or analysis in support of consolidation, devoting

only about a page to a conclusory and half-hearted attempt at arguing for consolidation. See

Zagoria, No. 1:20-cv-03610, ECF No. 13, at 2.

         Contrary to the Plaintiffs’ apparent assumption, consolidation of these cases is neither

warranted nor appropriate. The party moving for consolidation has the burden of demonstrating

that consolidation is appropriate. KGK Jewelry LLC v. ESDNetwork, Nos. 11CV9236-LTS-RLE,

12CV9130-LTS-RLE, 2014 WL 7333291, at *2 (S.D.N.Y. Dec. 24, 2014) (denying consolidation


1
         Defendant NYU’s time to answer, move or otherwise respond to the complaint in this case, as well as in
Zagoria v. New York University, No. 1:20-cv-3610-GBD (S.D.N.Y., filed May 8, 2020) (“Zagoria”), Morales v. New
York University, No. 1:20-cv-4418-GBD (S.D.N.Y., filed Jun. 9, 2020) (“Morales”) and Romankow v. New York
University, No. 1:20-cv-04616 (S.D.N.Y., filed Jun. 16, 2020) (“Romankow”), has not yet passed. As a result, counsel
for NYU makes a limited appearance to oppose consolidation. NYU reserves its right to move to dismiss or otherwise
respond to the merits of the complaints and does not waive, but explicitly reserves, all substantive rights and defenses.

                                                           2
          Case 1:20-cv-03250-GBD Document 15 Filed 07/14/20 Page 3 of 5




where moving parties did not meet their burden of demonstrating that consolidation was

appropriate). Plaintiffs here entirely fail to make any serious argument regarding consolidation

and therefore fail to carry their burden.

        Indeed, as set forth in NYU’s Memorandum of Law in Opposition to Plaintiff Daniel

Zagoria’s Motion for Consolidation (see id. at ECF No. 20) (“NYU Opp.”),2 consolidation is not

warranted.    There are substantial and material factual differences between the four cases,

including, among numerous others, that the students were enrolled in different schools and

different programs within NYU, and thus the attendant experiences, tuition and fees (and fee

refunds), and exposure to admissions-related material all differ. See NYU Opp. at 11-13. And, as

Mr. Zagoria pointed out, in some cases, the plaintiffs are students, while another case is brought

by a parent, and yet another is brought by both. NYU Opp. at 11-12. Four of the five students

finished their NYU classes at the end of the Spring semester, while Mr. Zagoria chose to enroll in

summer classes, knowing that NYU would conduct them remotely. Id. These are significant

factual distinctions.

        As explained in NYU’s Opposition, all of the plaintiffs’ claims should be dismissed

because New York courts “consistently decline to entertain actions” that challenge the

effectiveness of one’s education. NYU Opp. at 13-14. Nevertheless, resolution of each plaintiff’s

claims will involve individualized analysis because each plaintiff’s vaguely and inadequately

alleged “contract” with NYU is alleged to contain different terms based on the circumstances of

each student’s enrollment and experiences at NYU. See NYU Opp. at 14-17. Mr. Zagoria’s reply

brief criticizes NYU for not attaching the “contracts” that he and these Plaintiffs attack in its

opposition to consolidation, suggesting incorrectly that the burden is on defendant NYU to



2
        NYU incorporates the NYU Opposition by reference as if fully set forth herein.

                                                       3
         Case 1:20-cv-03250-GBD Document 15 Filed 07/14/20 Page 4 of 5




articulate for the Court the contracts on which each plaintiff predicates his or her suit, how it was

breached, and the cognizable damages flowing therefrom. Zagoria, No. 1:20-cv-03610, ECF No.

27, at 1. But Mr. Zagoria does point out how the differences among the plaintiffs will necessarily

affect the Court’s standing analyses. Id. at ECF No. 8, at 6-13.

       Consolidation, moreover, will not serve judicial economy, and may in fact confuse the

issues and prejudice NYU, as motions practice and any discovery or trial (should any of the actions

survive a motion to dismiss, which NYU respectfully submits they should not), will similarly

require focus on each plaintiff’s distinct and individualized circumstances, as well as the distinct

terms of each plaintiff’s alleged contract (if any) with the university. See NYU Opp. at 17-20.

                                         CONCLUSION

       For the foregoing reasons and for the additional reasons set forth in NYU’s Opposition the

Court should decline to consolidate these actions.

Dated: July 14, 2020                                  Respectfully submitted,

                                                      DLA PIPER LLP (US)

                                                         /s/ Keara M. Gordon
                                                      Brian S. Kaplan
                                                      Keara M. Gordon
                                                      Colleen Carey Gulliver
                                                      Rachael C. Kessler
                                                      1251 Avenue of the Americas
                                                      New York, New York 10020-1104
                                                      Phone: (212) 335-4500
                                                      Facsimile: (212) 335-4501
                                                      brian.kaplan@us.dlapiper.com
                                                      keara.gordon@us.dlapiper.com
                                                      colleen.gulliver@us.dlapiper.com
                                                      rachael.kessler@us.dlapiper.com

                                                      Attorneys for Defendant New York
                                                      University



                                                 4
          Case 1:20-cv-03250-GBD Document 15 Filed 07/14/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that I am one of the attorneys for the defendant in this action and that on

July 14, 2020, I caused a copy of the foregoing to be filed with the Court’s ECF system, which

will cause notice of its filing to be served electronically upon all counsel who have appeared in

this action.

                                                /s/ Keara M. Gordon
                                                     Keara M. Gordon
